Citation Nr: 1600555	
Decision Date: 01/07/16    Archive Date: 01/21/16

DOCKET NO.  09-11 533	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a respiratory disorder other than sleep apnea, to include as secondary to asbestos exposure.

2.  Entitlement to service connection for sleep apnea, to include as secondary to asbestos exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

B. Isaacs, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1962 to September 1964.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the Huntington, West Virginia, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran was afforded a hearing before a Decision Review Officer (DRO) at the RO in November 2009.  

In November 2009, the Veteran submitted a statement requesting service connection for emphysema.  Pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Board will consider emphysema as part of the claim which has been appealed, service connection for a respiratory disorder.

In February 2013, the Board remanded the case for further development.


FINDINGS OF FACT

1.  A respiratory disorder other than sleep apnea is not related to service, to include exposure to asbestos.

2.  Sleep apnea is not related to service, to include exposure to asbestos.



CONCLUSIONS OF LAW

1.  The criteria for service connection for a respiratory disorder other than sleep apnea are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

2.  The criteria for service connection for sleep apnea are not met.  38 U.S.C.A.
§§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim. 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).

A standard June 2008 letter satisfied the duty to notify provisions.

VA also has a duty to provide assistance to substantiate a claim. 38 U.S.C.A. 
§ 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).

The Veteran's service treatment and personnel records have been obtained.  Post-service VA and private treatment records have also been obtained.  Pursuant to the Board's February 2013 remand, records from the Social Security Administration (SSA) were requested.  Responses from SSA in March and May 2013 indicated that the medical records had been destroyed.  Nevertheless, it appears that the Veteran was able to obtain SSA records and they were submitted in April 2013.  To the extent the RO did not consider the records, the Veteran's representative has submitted a July 2013 waiver of initial RO review of any submitted evidence.  See 38 C.F.R. § 20.1304(c) (2015).

The Veteran was provided a VA medical examination in February 2010.  Pursuant to a Board remand, another VA examination was provided in March 2013 as the February 2010 examination was considered inadequate.  The March 2013 examination, along with the expert medical opinion, is sufficient evidence for deciding the claims.  The report is adequate as it is based upon consideration of the Veteran's prior medical history and examinations, describes the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contains a reasoned explanation.  Thus, VA's duty to assist has been met.

II.  Analysis

The Veteran contends in the October 2008 notice of disagreement, that he was exposed to asbestos while in active service and that such exposure is the cause of his respiratory disorders, including emphysema and sleep apnea.  Specifically, he asserts that there was asbestos in the tanks that he worked on and drove, while in service.  The Veteran states that he has pleural thickening that resulted from this in-service exposure to asbestos.

Legal Criteria

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

There is no specific statutory or regulatory guidance with regard to claims of service connection for asbestos-related diseases.  However, VA's Adjudication Manual addresses these types of claims.  See M21-1, Part IV, Subpart ii, Chap. 1, Sec. H, Para. 29, entitled "Developing Claims for Service Connection for Asbestos-Related Diseases," and Part IV, Subpart ii, Chap. 2, Sec. C, Para. 9, entitled "Service Connection for Disabilities Resulting from Exposure to Asbestos."

The latency period for asbestos-related diseases varies from 10 to 45 or more years between first exposure and development of disease.  The exposure may have been direct or indirect, and the extent or duration of exposure is not a factor.  M21-1, Part IV, Subpart ii, Chap. 1, Sec. H, Para. 29a.

The manual provisions acknowledge that inhalation of asbestos fibers or particles can result in fibrosis and tumors, and produce pleural effusions and fibrosis, pleural plaques, mesotheliomas of the pleura and peritoneum, and cancer of the lung, gastrointestinal tract, larynx, pharynx and urogenital system (except the prostate), with the most common resulting disease being interstitial pulmonary fibrosis (asbestosis).  Also noted is the increased risk of bronchial cancer in individuals who smoke cigarettes and have had prior asbestos exposure.  Occupational exposure to asbestos has been shown in insulation, work in shipyards, manufacture and installation of pipe products, manufacture and servicing of friction products such as brake linings and others.  The clinical diagnosis of asbestosis requires a history of exposure and radiographic evidence of parenchymal lung disease.  M21-1, Part IV, Subpart ii, Chap. 2, Sec. C, Para. 9a-f.

VA must determine whether military records demonstrate evidence of asbestos exposure in service; whether there is pre-service and/or post-service evidence of occupational or other asbestos exposure; and then make a determination as to the relationship between asbestos exposure and the claimed diseases, keeping in mind the latency and exposure information pertinent to the veteran. M21-1, Part IV, Subpart ii, Chap. 2, Sec. C, Para. 9h.

Respiratory Disorder other than Sleep Apnea

The Veteran's service treatment records are silent for diagnosed respiratory problems.  However, there were August 1962 and November 1963 records of treatment for a cough and sore throat.  The Veteran's September 1964 separation exam revealed normal results, and no abnormalities were found in his chest and lungs, however, whooping cough and mumps were noted.

Private treatment records dated February 1997 show that, after service, the Veteran was diagnosed with diffuse pleural thickening, possibly asbestos related.  This diagnosis was confirmed by a January 1997 CT imaging study.  The Veteran's DD-214 of record shows his military occupational specialty (MOS) as an Armor Crewman.  This MOS, along with his lay testimony support in-service exposure to asbestos, while working on tanks.

Although the Veteran apparently did not seek treatment for respiratory complaints for many years after his separation from military service, this delay in seeking treatment or receiving diagnoses for respiratory conditions is not inconsistent with the latent period for asbestosis.  The latent period for development of disease due to exposure to asbestos ranges from 10 to 45 or more years between first exposure and development of disease.  See M21-1MR, Part IV, Subpart ii, Ch. 2, Sec. C, Para. 9d.

Private treatment records from Dr. S.K., also from 1997, noted the January 1997 spirometry results, which were consistent with mild restrictive disease.  Dr. S.K. also noted post-service occupational exposure to various asbestos containing products, during his employment at DuPont for 28 years.  He reported that the Veteran was a machine operator and maintenance manager/mechanic at DuPont and both jobs involved installing and tearing down pipes covered with asbestos.  The Veteran also worked with brake pads that had asbestos components.  Dr. S.K. indicated that masks and other preventative measures were instituted at DuPont 8 to 10 years prior, and the Veteran utilized them to prevent further exposure.

Furthermore, Dr. S.K. reported the Veteran's other jobs, which included working as a tank operator for 2 years in service, as a silk screen operator for General Electric, and as a fork truck operator, did not involve significant exposure to dusts, chemicals, fumes, etc.  Dr. S.K. noted that the remainder of his past medical history was noncontributory.

A health treatment provider from DuPont, provided a May 1997 report, following the Veteran's treatment with Dr. S.K.  He indicated that since it was found the Veteran was exposed to asbestos while working at DuPont, he was at continued increased risk for asbestosis, lung malignancy, or other asbestos related health effects.  DuPont recommended the Veteran's participation in its Preventive Care Benefit, offered by DuPont's health care plan, due to his exposure.  There was also a private medical record from February 2004 which showed the Veteran was seen for DuPont's asbestos screening program.  The examination showed stable pleura plaque about the left lateral chest wall.

VA treatment records from October 2006 to June 2008 report shortness of breath and chest pain which had progressively been worsening for the Veteran.  

The Veteran submitted an article regarding asbestos in support of his appeal.  The article includes information that military branches such as the Army and Air Force used asbestos in electric wiring insulation and in break and clutch pads on vehicles such as jeeps, tanks and aircraft.  Not until the 1970's did the military begin to phase out asbestos.

The Veteran also submitted statements April 2008 and April 2010, and a representative statement dated April 2011, asserting that tanks he worked on in service were sprayed inside with asbestos to lessen the sound.  In the October 2008 notice of disagreement the Veteran also indicated that while working at DuPont he worked on machines as a mechanic and was not exposed to asbestos.  He asserted that if there was asbestos on the pipes that required removal, contractors were brought in to remove in compliance with Occupational Safety and Health Administration (OSHA) standards.  He also indicated the only brake pads he worked on were occasionally his own vehicles.  At the November 2009 DRO hearing, the Veteran reiterated his assertions made in prior statements, that while in service he worked on old tanks that were sprayed with asbestos for noise control and he was not exposed to asbestos while working at DuPont.

The Veteran was afforded a VA examination in February 2010.  He reported having shortness of breath beginning in the early 1990's which continued to worsen.  The examiner reported that the VA treatment records and radiology reports showed stable pleural thickening which could possibly be due to asbestos exposure.  However, the Veteran's exposure, if any, while in the military was found to be exceptionally little.  The examiner noted that the Veteran's two years in service, would not have all been spent working on tanks containing asbestos and that if changes related to asbestos were found, they would most likely be due to his employment at DuPont.

The Veteran underwent another VA examination in March 2013 by a physician, pursuant to a February 2013 Board remand.  The Veteran reported working with tanks in service and indicated that he had performed his own research and found that to keep the noise down, the inside of the tanks were sprayed with asbestos products.  He asserted that part of his job was to clean out the inside of the tanks.  The examiner noted the Veteran's pleural thickening beginning in 1991.

The March 2013 examiner concluded that the Veteran's respiratory conditions, chronic obstructive pulmonary disease and diffuse pleural thickening, were not related to military service, to include exposure to asbestos.  She noted that previously a pulmonary physician, Dr. S.K., specializing in occupational lung diseases, had documented a history of asbestos exposure related to the Veteran's occupation in maintenance at DuPont.  She further noted surveillance was performed by DuPont due to the Veteran's work in areas at risk for and/or known for asbestos exposure.

The March 2013 examiner noted the Veteran's assertion that he was not exposed to asbestos while working at DuPont.  However, she found it convincing that the Veteran had a higher potential for exposure during his work at DuPont and was even tracked by DuPont's asbestos surveillance program, due to risk of exposure in his specific line of work.  The examiner found the Veteran's denial of exposure to asbestos, while working at DuPont insufficient as asbestos exposure can and commonly does occur insidiously without the knowledge of the exposed individual.  The examiner concluded, a theoretical risk of exposure to asbestos while working on tanks in service was not as convincing as the very real likelihood of exposure during his lengthy post-service work history.

After a review of the record, the Board finds that the preponderance of the evidence is against the claim of service connection for a respiratory disorder other than sleep apnea, to include as secondary to asbestos exposure.  There are no medical opinions which support that the Veteran's current respiratory disorder is related to his service.  Although in-service exposure to asbestos may have occurred as consistent with the Veteran's service, the Board finds that the persuasive and probative evidence supports the exposure was minimal compared to post-service exposure.  Post-service employment history shows a lengthy period of employment at DuPont, with significant asbestos exposure as documented in the 1990's records.  Thus, the Board finds that asbestos exposure was primarily post-service in nature.

The March 2013 VA examination is highly probative.  It is based upon a comprehensive review of the record, thorough examination of the Veteran, and the examiner provided an adequate rationale that considered the Veteran's assertions as to in-service events and his post-service employment.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008).  Notably, the March 2013 examiner relied on Dr. S.K.'s 1997 opinion, as Dr. S.K. was an occupational lung specialist.  Dr. S.K. documented a link between the Veteran's long time occupation and the risk of asbestos exposure and the March 2013 examiner relied heavily on this probative medical evidence, for her conclusions.

The Veteran's lay statements, the representative's statements and the article submitted by the Veteran on asbestos, have all been considered.  While the Veteran argues that his current respiratory disorder other than sleep apnea is due to his active service, as a lay person, he is not shown to have specialized training sufficient to render such an opinion in this specific case.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376 -77 (Fed. Cir. 2007).  Determining the diagnosis and etiology of a respiratory disorder requires medical expertise of the respiratory and pulmonary system, as well as the impact asbestos has on it.  Accordingly, the Veteran's lay opinion as to the etiology of his claimed disability is not competent medical evidence and is assigned little probative weight.  

Based on the foregoing, the Board finds that the Veteran's claim must be denied. While the Veteran was diagnosed with a respiratory disorder other than sleep apnea, possibly related to asbestos, the weight of the evidence is against a finding that this disorder is related to his military service.  The benefit of the doubt doctrine is not for application herein, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Chronic Obstructive Pulmonary Disease (COPD)

In connection with the above claim, the Board will also directly address the respiratory disorder of COPD.  February 2008 VA treatment records include a diagnosis of COPD.  SSA records also show a diagnosis in the earlier 2000's.

The March 2013 examiner also noted that the Veteran's respiratory disorder, COPD, was not related to his military service.  There was no indication that the Veteran's COPD had its onset or was caused by military service.  She noted the most common cause of chronic obstructive lung disease is smoking and asbestos exposure does not cause COPD.  At the November 2009 DRO hearing, the Veteran reported that he had smoked for 30 years.

In consideration of the evidence of record, the Board determines that the preponderance of the evidence is also against service connection for COPD.  The only medical opinion of record addressing the relationship between the Veteran's COPD and service is that of the March 2013 VA examiner, and such opinion is against the claim.

Sleep Apnea

In his April 2008 claim form, the Veteran asserted he suffered from sleep apnea, related to asbestos exposure, and this specific respiratory disorder was certified on a appeal as a separate claim.

Similar to the respiratory claim, service treatment records are silent for complaints or treatment for sleep apnea.  VA treatment records from October 2006 show that the Veteran has been diagnosed with obstructive sleep apnea.  SSA records also show a diagnosis in the earlier 2000's.

In addressing this claim, the March 2013 VA examiner indicated the Veteran's obstructive sleep apnea is not related to service, to include exposure to asbestos.  She indicated nothing in the record shows that sleep apnea dates back to the Veteran's service.  Even if the Veteran had been exposed to service, the examiner noted that obstructive sleep apnea is not known to be an asbestos-related disease.  She noted the current medical and scientific literature did not support an association between asbestos exposure and obstructive sleep apnea.

In consideration of the evidence of record, the Board determines that the preponderance of the evidence is against the claim of service connection for sleep apnea.  The record contains no medical opinion linking the Veteran's sleep apnea disability to his active service.  The only medical opinion of record addressing the relationship between the Veteran's sleep apnea and service is that of the March 2013 VA examiner, and such opinion is against the claim.  The opinion is persuasive because it addresses the Veteran's specific theory but determines that sleep apnea is not an asbestos-related disease.  Therefore, the most probative weight of the evidence is against the claim.

As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application herein, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 49.





	(CONTINUED ON NEXT PAGE)




ORDER

Service connection for a respiratory disorder other than sleep apnea, to include as secondary to asbestos exposure is denied.

Service connection for sleep apnea, to include as secondary to asbestos exposure is denied.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


